DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “during normal operation” on lines 8 and 9 of the claim. This is unclear to the examiner because it is not specifically known what is meant by the phrase “normal operation”.
The dependent claims are rejected for depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drifka (US PG Pub 20120241110).
Regarding claim 1, Drifka teaches (figures 1, 9, and 10) an end tip (24) configured to travel in a track (16) of a shade system, comprising: a first body section (28) comprising a first portion (38) and a second portion (40), the first portion (38) comprising a first material having a first hardness and the second portion (40) comprising a second material having a second hardness; wherein the first hardness is higher than the second hardness (paragraph 0052, lines 5-15).
Regarding claim 2, Drifka teaches (modified figure 10 below) that the first portion (38) has a first length that is from 20% to 40% of a total length (see modified figure 10 below, the total length is about 2.5 lengths of the first portion 38, and so (1/2.5)*100=40%) of the first body section (28).  

    PNG
    media_image1.png
    609
    1040
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Drifka (US PG Pub 20120241110).
Regarding claim 3, although Drifka does not explicitly teach that the total length of the first body section is from 0.5 inches to 1 inch, it is noted that the courts have held that “where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Claims 1-3, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110).
Regarding claim 1, Krafutler teaches (figure 2) an end tip configured to travel in a track (1) of a shade system, comprising: a first body section (42) comprising a first portion (424) and a second portion (421). Krafutler does not teach the first portion comprising a first material having a first hardness and the second portion comprising a second material having a second hardness; wherein the first hardness is higher than the second hardness (lines 5-14). 

It would have been obvious to one of ordinary skill in the art at the time to modify Krafulter to incorporate the teachings of Drifka by having the first portion and the second portion be made from materials of different harnesses, with the first hardness being greater than the second hardness. This alteration provides the predictable and expected results of the first material being more durable to wear and the second portion being able to deform to and disengage from the track upon a sudden impact.
Regarding claim 2, Krafutler modified by Drifka, Krafutler teaches (figure 2) that the first portion (424) has a first length that is from 20% to 40% of a total length (see modified figure 2 below, the total length is about 3.8 lengths of the first portion 424, and so (1/3.8)*100=26.3%) of the first body section (42).  

    PNG
    media_image2.png
    363
    726
    media_image2.png
    Greyscale

Regarding claim 3, although Krafutler modified by Drifka does not explicitly teach that the total length of the first body section is from 0.5 inches to 1 inch, it is noted that the courts have held that In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 7, Krafutler modified by Drifka, Krafutler teaches (figures 2-2a) a second body section (423), wherein the first body section is cylindrical and has a first diameter (figures 2 and 2a), wherein the second body section is cylindrical and has a second diameter (figure 2), and wherein the second diameter is less than the first diameter (the diameter of 424 is greater than the diameter of 423).  
Regarding claim 8, Krafutler modified by Drifka as claimed in claim 1, Krafutler teaches (figure 2) a second body section (423) and a rod (3), wherein the second body section is configured to be received into a central bore of the rod (figure 2).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) and further in view of Brondex (US PG Pub 20160376842).
Regarding claim 4, Krafutler modified by Drifka teaches all aspects of the claimed invention as claimed in claim 1. Modified Krafutler does not teach that the second portion is overmolded over the first portion.  
Brondex teaches (figure 2) a second portion (10) of a screen winding device overmolded over a first portion (2, paragraph 0075). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Krafutler to incorporate the teachings of Brondex by using the manufacturing process of overmolding to manufacture the first and second portions as taught by .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) and further in view of Langenbach (US PG Pub 20030046870).
Regarding claim 5, Krafutler modified by Drifka teaches all aspects of the claimed invention as claimed in claim 1. Modified Krafutler does not teach the first material comprising at least one of a polyamide or acrylonitrile butadiene styrene.  
Langenbach teaches (figure 1) a breakaway panel mechanism with a pin (20) made out of polyamide (paragraph 0009). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Krafutler by having the first material for the first portion being made out of polyamide. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) and further in view of Coenraets (US PG Pub 20050211397).
Regarding claim 6, Krafutler modified by Drifka teaches all aspects of the claimed invention as claimed in claim 1. Modified Krafutler does not teach the second material comprising a thermoplastic polyurethane.
Coenraets teaches (figure 33) a panel device in guide tracks that closes off an opening with a sliding section (71) made out of polyurethane. It would have been obvious to one of ordinary skill in the art at the time to further modify modified Krafutler by having the second material for the first portion being made out of polyurethane. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) and further in view of Lee (US Patent 4975207).
Regarding claim 9, Krafutler modified by Drifka teaches all aspects of the claimed invention as claimed in claim 1. Modified Krafutler does not teach that the second hardness is a Shore D hardness of no more than 65.  
Lee teaches that low temperature impact resistance is obtained when the thermoplastic polyurethane elastomer has a Shore D hardness of at least 40. It would have been obvious to one of ordinary skill in the art at the time to further modify modified Krafutler by having the second material for the first portion being made out of polyurethane with a Shore D hardness of 40. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Claims 10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hudoba (US PG Pub 20040107655) in view of Mastromonaco (US Patent 1712574), Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110) and Buhr (US Patent 5934353).
Regarding clam 10, Hudoba teaches (figures 2-4) a shade system (20), comprising: a first track (23); a second track (24); a shade (29), a rail (31), a first end tip (112) extending from a first side of the rail; wherein the first end tip (112) is configured to move along the first track during normal operation (paragraph 0054, lines 1-8).
Hudoba does not teach the shade having a loop of shade material with a rail contained in the loop of shade material, a second end tip extending from a second side of the rail, the second end tip also configured to move along the second track during normal operation; wherein each of the first end tip and the second end tip comprises a first body section comprising a first portion and a second portion, the first portion comprising a first material having a first hardness and the second portion comprising a second material having a second hardness, wherein the first hardness is higher than the second 
Mastromonaco teaches (figure 1) a window shade (11) having a loop of shade material (18), with a rail (21) contained inside the loop (page 1, lines 58-67). It would have been obvious to one of ordinary skill in the art at the time to modify Hudoba to incorporate the teachings of Mastromonaco by having a loop of shade material create a pocket, in which the rail would be contained. This alteration provides the predictable and expected result of a simple way to connect the shade to the components that provide the functionality of drawing out the shade and keeping it in place.
Krafutler teaches (figure 1) an end tip (424) on each end (column 2, lines 47-51) of a rod (3) that is configured to move along a track (1) during normal operation, and a first body section (42) comprising a first portion (424) and a second portion (421). It would have been obvious to one of ordinary skill in the art at the time to modify Hudoba to incorporate the teachings of Krafutler by having an identical end tip on each end of the rod that move along the track during operation that contain a first body section and a second body section. These alterations provide the predictable and expected results of simplicity in design because both end tips are designed to be functionally the same, proving to be cost effective in design and manufacturing.
Drifka teaches (figure 10) an end tip (24) that travels in a guide portion (16) of a vertical roll up door assembly that includes a first portion (38) with a first hardness and a second portion (40) with a second hardness; wherein the first hardness is higher than the second hardness (paragraph 0052, lines 5-15). It would have been obvious to one of ordinary skill in the art at the time to modify Hudoba to incorporate the teachings of Drifka by having the first portion and the second portion be made from materials of different harnesses, with the first hardness being greater than the second hardness. This 
Buhr teaches (figure 8) a rollable screen guide assembly that is configured to release when a static load at least 10 lbs. is applied (column 4, lines 56-58). It would have been obvious to one of ordinary skill in the art at the time to modify Hudoba to incorporate the teachings of Buhr by configuring the shade to release from the tracks when a load of at least 10lbs is applied. This alteration provides the predictable and expected result of the shade dislodging from the tracks instead of breaking if a force is applied in the wrong direction, thus making the assembly more durable.
Regarding claim 18, modified Hudoba teaches all aspects of the claimed invention as claimed in claim 10. Modified Hudoba does not teach that the first portion has a first length that is from 20% to 40% of a total length of the first body section or that the total length of the first body section is from 0.5 inches to 1 inch.  
Krafutler teaches (figure 2) that the first portion (424) has a first length that is from 20% to 40% of a total length (see modified figure 2 above, the total length is about 3.8 lengths of the first portion 424, and so (1/3.8)*100=26.3%) of the first body section (42). It would have been obvious to one of ordinary skill in the art at the time to further modify Hudoba to incorporate the teachings of Krafutler by having a first portion with a first length that is from 20%-40% of a total length of the first body portion. This alteration would have been obvious since it does not lead to unpredictable or unexpected results or impact the functionality of the device of modified Hudoba. Although modified Hudoba modified by Krafutler does not explicitly teach that the total length of the first body section is from 0.5 inches to 1 inch, it is noted that the courts have held that “where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 19, modified Hudoba teaches all aspects of the claimed invention as claimed in claim 10. Modified Hudoba, Hudoba also teaches (figure 6a) that the both tracks comprise a plurality of projections (see modified figure 6a below) wherein each end tip (112) abuts one of the plurality of projections to hold the shade at a desired level (paragraphs 0051-0054).  

    PNG
    media_image3.png
    374
    782
    media_image3.png
    Greyscale

Regarding claim 20, modified Hudoba teaches all aspects of the claimed invention as described in claim 19. Modified Hudoba, Hudoba teaches (figures 3-4, and 6a) that the rail (31) comprises a retraction mechanism (110) for drawing an end tip (112) into the side of the rail on both ends of the rail, so that the end tips are able to move past the ones of the first plurality of projections (modified figure 6A) to move the shade to a new level (paragraphs 0051-0054).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hudoba (US PG Pub 20040107655) in view of Mastromonaco (US Patent 1712574), Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), Buhr (US Patent 5934353), and further in view of Klish (US PG Pub 20180371833).
Regarding claim 11, modified Hudoba teaches all aspects of the claimed invention as claimed in claim 10. Modified Hudoba, Hudoba teaches (figure 1) that the shade system is installed in a window 
Klish teaches (figure 1)a shade system with tracks (130a and 130b) to guide a shade, where first ends of the first track (bottom of 130a) and the second track (bottom of 130b) in proximity to the bottom sill (22, paragraph 0043 lines 8-10) are spaced a first distance from the bottom sill. It would have been obvious to one of ordinary skill in the art at the time to further modify modified Hudoba to incorporate the teaching of Kish by having the tracks end a distance above the window sill. This alteration provides the predictable and expected result of a track that is selected based upon the exact distance the shade is desired to be drawn to. Although Kish does not explicitly teach a distance of at least one inch between the end of the tracks and the window sill, it is noted that the courts have held that “where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 12, modified Hudoba teaches all aspects of the claimed invention as claimed in claim 11. Modified Hudoba, Hudoba teaches (figures 2 and 7) that the shade (27) is carried on a roller (53) contained in a security box (26). Modified Hudoba does not teach that second ends of the first track and the second track in proximity to the security box are spaced at a second distance of at least 1 inch from the security box. 
Klish teaches (figure 1) a shade system with tracks (130a and 130b) to guide a shade, where second ends of the first track (top of 130a) and the second track (top of 130b) in proximity to a security box (120) are spaced at a second distance 1from the security box (figure 1). It would have been obvious In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 13, modified Hudoba teaches all aspects of the claimed invention as claimed in claim 11. Modified Hudoba does not teach that the first ends of the first track and the second track in proximity to the bottom sill are angled.
Klish teaches (figure 3) that the first ends (bottom of 140a) of the first track and the second track (bottom of 140b) in proximity to the bottom sill are angled (142a and 142b). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Hudoba to incorporate the teachings of Klish by having the first ends of the first and second track be angled. This alteration provides the predictable and expected result of avoiding sharp corners on the end of the track that could damage the shade or risk harming an operator of the device.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hudoba (US PG Pub 20040107655) in view of Mastromonaco (US Patent 1712574), Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), Buhr (US Patent 5934353), Klish (US PG Pub 20180371833), and further in view of Simon (US PG Pub 20030034135).

Simon teaches (figure 2a) a flexible curtain assembly with guide tracks (11) with second ends (22, the tope ends) that are angled (figure 2a). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Hudoba to incorporate the teachings of Simon by having angled ends of the second end of the guide tracks. This alteration provides the predictable and expected result of making it easier to put the end tips back into the track in case of dislodgement.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hudoba (US PG Pub 20040107655) in view of Mastromonaco (US Patent 1712574), Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), Buhr (US Patent 5934353), Klish (US PG Pub 20180371833), Simon (US PG Pub 20030034135), and further in view of Lu (US PG Pub 20150308187).
Regarding claim 15, modified Hudoba teaches all aspects of the claimed invention as claimed in claim 14. Modified Hudoba does not teach that an angled plug is contained in each of the first track and the second track at the second ends of the first track and the second track.
Lu teaches (figure 2) angled plugs (112 and 116, the plugs have a square base with 90 degree angles) that can go into both ends of tracks (14) on a shade device. It would have been obvious to one of ordinary skill in the art at the time to further modify Hudoba to incorporate the teachings of Lu by fitting plugs into each end of the tracks. This alteration provides the predictable and expected result of blocking off the ends of the tracks to both keep the end tips inside the tracks, and protect the tracks from debris that could damage the structure.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hudoba (US PG Pub 20040107655) in view of Mastromonaco (US Patent 1712574), Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), Buhr (US Patent 5934353), and further in view of Lee (US Patent 4975207).

Lee teaches that low temperature impact resistance is obtained when the thermoplastic polyurethane elastomer has a Shore D hardness of at least 40. It would have been obvious to one of ordinary skill in the art at the time to further modify modified Hudoba by having the second material for the first portion being made out of polyurethane with a Shore D hardness of 40. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hudoba (US PG Pub 20040107655) in view of Mastromonaco (US Patent 1712574), Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), Buhr (US Patent 5934353), Lee (US Patent 4975207), and further in view of Langenbach (US PG Pub 20030046870) and Coenraets (US PG Pub 20050211397).
Regarding claim 17, modified Hudoba teaches all aspects of the claimed invention as claimed in claim 16. Modified Hudoba does not teach that the first material comprises at least one of a polyamide or an acrylonitrile butadiene styrene and wherein the second material comprises a thermoplastic polyurethane.  
Langenbach teaches (figure 1) a breakaway panel mechanism with a pin (20) made out of polyamide (paragraph 0009). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Krafutler by having the first material for the first portion being made out of polyamide. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Coenraets teaches (figure 33) a panel device in guide tracks that closes off an opening with a sliding section (71) made out of polyurethane. It would have been obvious to one of ordinary skill in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634